                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:19-CR-00099-RJC-DCK
USA,                                        )
                                            )
                Plaintiff,                  )
                                            )
   v.                                       )       ORDER
                                            )
ERIC DEWAYNE LEAK,                          )
                                            )
                Defendant.                  )
                                            )

        THIS MATTER is before the Court upon the Government’s Unopposed

Motion to Dismiss, (Doc. No. 29), of the Information, (Doc. No. 1), pursuant to

Federal Rule of Criminal Procedure 48(a).

        IT IS ORDERED that the Government’s motion, (Doc. No. 29), is

GRANTED and the Information, (Doc. No. 1), is DISMISSED without prejudice.

 Signed: February 6, 2020
